Citation Nr: 0501387	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-33 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a left 
wrist injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The appellant served on active duty from February 1958 to 
January 1960, and in the National Guard from February 1955 to 
February 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The appellant seeks service connection for the residuals of a 
left wrist injury.  Specifically, he alleges that he injured 
his wrist when, during a field exercise, he fell forward onto 
the ground and the rigid stem of a dried weed pierced his 
wrist.  The Board notes, however, that the appellant's 
service medical records, specifically his inpatient records 
from August 1958, reflect the injury was to his hand.

In the December 2002 VA examination report, the examiner 
stated that "it is at least likely as not that [the 
appellant's] left wrist arthritis and chronic left wrist pain 
is certainly due to his service connected injury . . . ."  
The Board notes that the appellant's claimed injury was not 
service-connected at that time, nor is it now, so it is 
unclear whether this mistake of fact was relevant to the 
examiner's conclusion.  

Additionally, the Board notes that the RO denied the 
appellant's claim due to a finding that the x-ray relied upon 
which the examiners based their opinions, were of the right 
wrist.  However, the x-ray in question, dated in November 
2001, was in fact of the left arm and wrist.  The letter from 
the appellant's private physician stated "you may have a 
little crack through the end of your long bone in your arm 
right down by your wrist" which references the area of the 
left arm, in close proximity to the wrist.

Accordingly, this case is remanded for the following actions:

1.  The RO should again contact the 
appellant and afford him the 
opportunity to identify by name, 
address and dates of treatment any 
additional health care provider, that 
has treated him for his left wrist 
condition and that is not already of 
record, and any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO should 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to include any post-service 
medical records from VA and/or private 
medical treatment facilities.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the appellant and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The appellant 
must then be given an opportunity to 
respond.

2.  Once the additional records have 
been obtained, the appellant must be 
afforded the appropriate VA examination 
to determine the etiology of any left 
wrist disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner, who should give special 
consideration to the injury described 
in the service medical records, and 
reference the exact location of the 
inservice injury.  The examiner must 
provide an opinion, in light of the 
examination findings and evidence of 
record, whether any injury in service 
is causally related to any hand or 
wrist disorder with which the appellant 
is currently diagnosed.  The rationale 
for all opinions expressed should be 
provided.  The report should be typed.

3.  The appellant is hereby notified 
that it is his responsibility to report 
for any VA examination scheduled, and 
to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the 
appellant does not report for the 
aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of 
all documentation notifying the 
appellant of his VA examination must be 
placed in the appellant's claim file.  

4.  Thereafter, the RO should 
readjudicate the claim for entitlement 
to service connection for residuals of 
a left wrist injury.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the appellant and his 
representative should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

No action is required by the appellant until further notice; 
however, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




